NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEX PEREZ SALVADOR,                            No.    16-71854

                Petitioner,                     Agency No. A202-003-139

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Alex Perez Salvador (“Perez Salvador”), a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing Perez Salvador’s appeal from an immigration judge’s decision denying

Perez Salvador’s application for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252(a), and we deny the petition.

      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371
F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

      The BIA did not err in finding that Perez Salvador did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))). Thus, Perez Salvador’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Perez Salvador failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala

because he did not provide evidence that the government was aware of the

extortion and robbery attacks. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir.

2009); Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014)


                                          2                                   16-71854
(concluding that petitioner did not establish the necessary “state action” for CAT

relief).

       We reject as unsupported by the record Perez Salvador’s contentions that the

BIA erred in its consideration of his evidence, its analysis of his claims, or its

conclusion that he failed to meaningfully identify a political opinion.

       PETITION FOR REVIEW DENIED.




                                           3                                     16-71854